Martin, P. J.
(dissenting). I dissent. The evidence fails to sustain the charges and countercharges of marital misconduct. The testimony with respect to the personal encounter between the parties is not sufficient to warrant a judgment of separation. Neither of the parties, therefore, has established a right to a decree of separation. On the state of facts presented by this record, no change should be made in the marital status of the parties. (Bohmert v. Bohmert, 241 N. Y. 446.)
Glennon, J., concurs with Martin, P. J.